DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 7/11/2022.
Claims 1-18 are pending, Claims 10-18 are withdrawn, and Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 7/11/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter is sufficiently related that a thorough search for the subject matter of each of the designated inventions would encompass a search for the subject matter of the remaining designated inventions, such to have no serious burden.  This is not found persuasive because as outlined in the Restriction Requirement dated 5/12/2022, the inventions recite mutually exclusive features such to require different search queries and that prior art applicable to one invention may not be applicable to the other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/11/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the motor" in line 8.  It is unclear as recited whether “the motor” references the washing tub motor or the drain pump motor.
Claim 8 recites “the dc terminal capacitor”.   There is insufficient antecedent basis for this limitation in the claims.  Claim 8 depends from claim 1, whereas claim 7 recites “a dc terminal capacitor”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albayrak (DE 102015220910 A1) (machine translation attached) in view of Gessat (DE 102007009604 A1) (machine translation attached).
Re claim 1, Albayrak discloses a laundry treatment machine (¶ [0001], [0052]), comprising: a washing tub (¶ [0030] washing drum); a washing tub motor (¶ [0030] motor 12) configured to rotate the washing tub; a converter (ref. 49) configured to output DC power; an inverter (ref. 14) configured to convert the DC power from the converter into AC power by a switching operation and output the AC power to the motor; a dc terminal voltage detector (ref. 50 ¶ [0024] monitor UZW) configured to detect a dc terminal voltage output from the converter; and a controller (ref. 16, ref. 70, ref. 50) configured to, when the dc terminal voltage continuously drops (¶ [0049]-[0050] undershooting) during a first period based on an operation of the inverter, perform control to turn off the inverter (¶[0049] prevents actuation of motor; see also ¶ [0031] switches off high-side control 46a,46b,46c and ¶ [0042]-[0045] short motor 12 prevent high-side switches 22a-c) and operate the converter after the first period (¶ [0021]).
Albayrak does not disclose a drain pump configured to operate to drain the washing tub; a motor configured to operate the drain pump.  However, Gessat discloses it is well-known laundry treatment machine art (¶ [0001]) to provide a drain pump configured to operate to drain the washing tub; a motor configured to operate the drain pump driven by an electronically commutated motor (¶ [0020]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the laundry treatment machine of Albayrak to further include a drain pump, as suggested by Gessat, in order to remove used liquids from the machine.
Re claim 6, Albaydrak further discloses wherein the controller is further configured to, when the dc terminal voltage is lower than or equal to a reference level and the dc terminal voltage continuously drops, perform control to turn off the inverter (¶ [0049]-[0050], [0031] so long as undershoot…switches off controls and short motor).
Re claims 7-8, Albaydrak further discloses wherein the controller further comprises a dc terminal capacitor (ref. 20) connected to the dc terminal corresponding to an output terminal of the converter, wherein the dc terminal voltage detector is further configured to detect voltage of both ends of the dc terminal capacitor (inherent, voltage across capacitor is the same voltage as UZW); Re claim 8, regarding “wherein the dc terminal capacitor includes a film capacitor”, the use of film capacitors for electronic circuits is well-known to those of ordinary skill in the art of circuit design, for purposes of size and integration.  See MPEP 2144.07 Selection of a known material based on its suitability.

Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Albayrak in view of Gessat, as applied above, and further in view of Jung et al. (US 2021/0254266 A1).
Re claims 2-5, Albayrak discloses as shown above and further herein the controller is further configured to: when the dc terminal voltage drops from a first level to a second level during the first period, turn off the inverter (¶ [0049]-[0050], see also ¶ [0031], [0042]-[0045]), but does not disclose operate the converter to increase a level of the dc terminal voltage during a second period after the first period.  However, Jung discloses it is well-known in the laundry treatment machine power art (abstract) to provide operate the converter to increase a level of the dc terminal voltage during a second period after a first period of undervoltage (¶ [0409]-[0410] output voltage is less than limit voltage or less than limit current value….limitation on PWM duty released or output voltage of converter 370 increases step-by-step; see also ¶ [0368]-[0369], [0530]); Re claim 3, operate the converter during a second period after the first period to increase a level of the dc terminal voltage to a third level higher than the first level (¶ [0409]-[0410], [0368]-[0369], [0530]); Re claim 4, wherein the controller is further configured to perform control to maintain the level of the dc terminal voltage at the third level during a third period (¶ [0410] step-by-step), and perform control to operate the inverter again after the third period (¶ [0411] –[0412] switches back to second operation mode).  Re claim 5, Regarding “wherein the controller is further configured to perform control to increase the third period as the second level decreases”, (¶ [0410]-[0412] only when output voltage reaches predetermined voltage command does it switch back, i.e. when measured dc terminal voltage is still low, i.e. second level, the control to increase continues).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the controller of Albayrak/Gessat to further increase a level of the dcv terminal voltage, as suggested by Jung, in order to ensure control stability.
Re claim 9, Jung further discloses further discloses wherein the controller is further configured to: perform control to maintain the power consumed by the motor during driving operation within a first range by a power control (¶ [0056]-[0059] control unit computes the magnitude of load…maintain the first operation mode…output variable PWM according to predetermined voltage command).  Albayrak discloses when the dc terminal voltage continuously drops, perform control to turn off the inverter (¶ [0049]-[0050], [0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711